COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-14-00205-CR


Courtney Adam Watts                       §    From Criminal District Court No. 2

                                          §    of Tarrant County (1236802D)

v.                                        §    May 28, 2015

                                          §    Opinion by Justice Sudderth

The State of Texas                        §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to reflect

$334 in court costs. It is ordered that the judgment of the trial court is affirmed as

modified.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Bonnie Sudderth_______________
                                         Justice Bonnie Sudderth